988 F.2d 131
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.John J. BRYANT, Claimant-Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent-Appellee.
No. 92-7019.
United States Court of Appeals, Federal Circuit.
Jan. 19, 1993.

1 Vet.App. 554.
APPEAL DISMISSED.
Before NIES, Chief Judge, and RICH and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.


1
Appellant seeks review of an order of the United States Court of Veterans Appeals dismissing as untimely his appeal from the Board of Veterans Appeals.   Appellant challenges only the factual determinations by the court that the appeal was untimely or the application of the law and regulations to his claim.   No issue is raised which falls within the limited jurisdiction of this court under 38 U.S.C.A. §§ 7292(c), (d)(1)-(2) (West 1991).   Accordingly, the appeal must be and is dismissed.   See Livingston v. Derwinski, 959 F.2d 224 (Fed.Cir.1992).